

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


Exhibit 10.5
EIGHTH AMENDMENT
TO
AMENDED AND RESTATED
BOVINE VACCINE DISTRIBUTION AGREEMENT
 
This Eighth Amendment ("Eighth Amendment") is entered into as of the 20th day of
August 2013 ("Effective Date") by and between DIAMOND ANIMAL HEALTH, INC., d/b/a
HESKA DES MOINES, an Iowa corporation with offices at 2538 Southeast 43rd
Street, Des Moines, Iowa 50317 ("Diamond") and AGRI LABORATORIES, LTD., a
Delaware corporation, with offices at 20927 State Route K, St. Joseph, Missouri
64505 ("Distributor") as an amendment to that certain Amended and Restated
Bovine Vaccine Distribution Agreement dated as of September 30, 2002 between
Diamond and Distributor (the "Original Agreement"), as amended by that certain
First Amendment dated as of September 20, 2004 (the "First Amendment") that
certain Second Amendment dated as of December 10, 2004 (the "Second
Amendment")  that certain Third Amendment dated as of May 26, 2006 (the "Third
Amendment") that certain Fourth Amendment dated as of November 16, 2007 (the
"Fourth Amendment") that certain Fifth Amendment dated as of December 23, 2010
(the “Fifth Amendment”) that certain Sixth Amendment dated as of July 25, 2011
(the Sixth Amendment”) that certain Seventh Amendment dated as of February 1,
2013 (“the Seventh Amendment”) (collectively, the "Agreement").
 
WHEREAS, Diamond and Distributor are parties to the Agreement providing for the
distribution of certain bovine antigens; and
 
WHEREAS, Diamond and Distributor desire to amend the Agreement on the terms and
conditions of this Eighth Amendment.
 
 Exhibit A, attached hereto, shall hereby revise and update the pricing of
Exhibit A as stated in the Seventh Amendment to the Original Agreement.
 
Notwithstanding any provision of the Agreement to the contrary, this Eighth
Amendment shall be publicly available information for SEC filing, press release
and other discussion purposes; provided, the parties shall agree to a draft of
the Eighth Amendment (the “Redacted Version”) including highlighted items which
shall be redacted from any initial SEC filing and shall be deemed Confidential
Information under Section 13.05 of the Agreement.  If the parties do not
mutually agree on the Redacted Version within thirty (30) days after the
Effective Date, this Eighth Amendment shall be null and void.
 
 This Eighth Amendment is hereby incorporated by reference into the Agreement as
if fully set forth therein, the Agreement as amended by this Eighth Amendment
shall continue in full force and effect following execution and delivery hereof,
and references to the term "Agreement" shall include this Eighth Amendment.  In
the event of any conflict between the terms and conditions of the Original
Agreement, First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment, Sixth Amendment, Seventh Amendment, and this Eighth Amendment,
the terms and conditions of this Eighth Amendment shall control.
 


 


 
 
1
 
 
 
IN WITNESS WHEREOF, the parties have caused this Eighth Amendment be executed by
their duly authorized representatives as of the date first written above.
 


DIAMOND ANIMAL HEALTH, INC.
d/b/a Heska Des Moines




By:           /s/ Laurie
Peterson                                                            
Its:           Vice President






AGRI LABORATORIES, LTD.




By:   /s/ Steve Schram      
Its:           CEO/President

 
2
 
 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 
Exhibit A
 
LEAD TIME FOR HESKA – DIAMOND ANIMAL HEALTH: FIVE (5) MONTHS
 
Product / Size
DAH Item Number
     2014
PRICE LIST

Titanium 3 (50ds)
        [***]
     [***]

Titanium 3 (10ds)
        [***]
     [***]

Titanium 5 (50ds)
        [***]
     [***]

Titanium 5 (10ds)
        [***]
     [***]

Titanium 5 L5 (5ds) (HB Claim)
        [***]
     [***]

Titanium 5 L5 (10ds) (HB Claim)
        [***]
     [***]

Titanium 5 L5 (50ds) (HB Claim)
        [***]
     [***]

Titanium BRSV 3 (50ds)
        [***]
     [***]

Titanium IBR (50ds)
        [***]
     [***]

Titanium IBR (10ds)
        [***]
     [***]

Titanium 4 L5 (50dose) (Non HB Claim)
        [***]
     [***]

Titanium 4 L5 (50ds) (HB Claim)
        [***]
     [***]

Titanium IBR LP (50ds)
        [***]
     [***]

Titanium 3 LP (50ds)
        [***]
     [***]

MasterGuard 10 (10ds)
        [***]
     [***]

MasterGuard 10 (25ds)
        [***]
     [***]

Master Guard 5 (25ds)
        [***]
     [***]

MasterGuard Preg 5 (25ds)1
        [***]
     [***]

[***]
        [***]
     [***]

Transfer pricing of products above to [***] to be not less than above-otherwise
to be determined by AgriLabs.

1 The MasterGuard Preg 5 (25ds) sold in [***] only, is sold as two (2) bottles
of product, DAH Item Numbers [***].


Batch Size – Minimum Order Quantity (Minimum Quantity for less than Batch Size:
[***] units)
Titanium:
[***]

Titanium
[***]

Titanium IBR LP:
[***]

Titanium 3 LP:
[***]

MG 10:
[***]

MG 5:
[***]

MG Preg 5:
[***]



Set up charge to divide any Minimum Order Quantity into more than one private
label batch: [***] for each batch after the first batch.


NOTE:  DATING
Products with [***] dating will have minimum [***].  Special orders that require
pulling products off existing orders could have less than
[***] dating and will be communicated to and agreed upon by AgriLabs.


Bulk Packaging
 
Diamond                              Product                                Size                       Min/Max                         Transfer
Item
Number                                                                                           
Lot Size                          Price


[***]                           TITANIUM
3                                [***]                       [***]                          [***]


[***]                           TITANIUM
5                                [***]                       [***]                          [***]
 
 
[***]                           TITANIUM
IBR                           [***]                       [***]                          [***]


Product to be shipped LABELED in a bulk shipper- [***] of product with [***] of
Diluent.


NOTE:  These prices are effective starting with deliveries January 1, 2014
through December 31, 2014.
Agri agrees to obtain written approval from Heska for the intended use of each
product (including number of doses) prior to the
initial bid.  Heska agrees to provide written approval or rejection thereof to
Agri within [***] of receipt of each request.

                                                                         Signatures
to appear on next page

 
3
 
 
 
 


Signature page to Exhibit A:




DIAMOND ANIMAL HEALTH, INC.                    AGRI LABORATORIES, LTD.
HESKA CORPORATION




BY:         /s/ Laurie Peterson                          BY:             /s/
Steve Schram               


TITLE:   General
Manager                              TITLE        CEO                                                        


DATE:   11 October
2013                                DATE:      10/14/13                                                       













































 
4
 
 
